Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 1, 2020.




                                       In The

                        Fourteenth Court of Appeals

                                 NO. 14-20-00614-CV



                     IN RE TIMOTHY AGUILAR, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                         County Civil Court at Law No. 4
                             Harris County, Texas
                         Trial Court Cause No. 1154879

                          MEMORANDUM OPINION

      On September 8, 2020, relator Timothy Aguilar filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Lesley Briones,
presiding judge of County Civil Court at Law No. 4 of Harris County, to vacate her
July 14, 2020 order granting the motion for protection from relator’s non-party
discovery.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Justices Wise, Bourliot, and Spain.




                                         2